Case 8:20-cv-00089-DOC-JDE Document 96 Filed 07/21/21 Page 1 of 4 Page ID #:1309




 1   NADA I. SHAMONKI (SBN 205359)
     nshamonki@mintz.com
 2   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     2029 Century Park East, Suite 3100
 3   Los Angeles, CA 90067
     Telephone: (310) 586-3200
 4   Facsimile: (310) 586-3202
 5   MICHAEL C. WHITTICAR (admitted pro hac vice)
     mikew@novaiplaw.com
 6   NOVA IP LAW, PLLC
     7420 Heritage Village Plaza, Suite 101
 7   Gainesville, VA 20155
     Telephone: (571) 386-2980
 8   Facsimile: (855) 295-0740
 9   Attorneys for Defendant/Counterclaimant
     DESCENDENT STUDIOS INC. and
10   Defendant ERIC PETERSON
11                      UNITED STATES DISTRICT COURT
12                    CENTRAL DISTRICT OF CALIFORNIA
13   LITTLE ORBIT LLC, a California        Case No. 8:20-cv-00089-DOC-JDE
14   Limited Liability Company,
                                           DEFENDANTS’ SECOND NOTICE
                                           OF MOTION AND MOTION TO
15                          Plaintiff,     ENFORCE THE BINDING
                                           SETTLEMENT TERMS SHEET, FOR
16        vs.                              A MONEY JUDGMENT, AND FOR
                                           AN AWARD OF ATTORNEYS’ FEES
17
     DESCENDENT STUDIOS INC., a
18   Texas corporation, and ERIC
19   PETERSON, an individual,

20                          Defendants.
21   DESCENDENT STUDIOS INC., a            Date:      August 23, 2021
     Texas corporation,                    Time:      8:30 a.m.
22                                         Courtroom: 9D
23                    Counterclaimant,
24        vs.
                                           Judge: Hon. David O. Carter
25
     LITTLE ORBIT LLC, a California        Complaint Filed:   1/16/2020
26   Limited Liability Company,
27                    Counterdefendant.
28
Case 8:20-cv-00089-DOC-JDE Document 96 Filed 07/21/21 Page 2 of 4 Page ID #:1310




 1        TO PLAINTIFF AND ITS ATTORNEYS OF RECORD:
 2        PLEASE TAKE NOTICE that on August 23, 2021, at 8:30 a.m. or as soon
 3   thereafter as the matter can be heard by the above-entitled Court, in the Courtroom
 4   9D of the United States District Court for the Central District of California, located
 5   at 411 West Fourth Street, Santa Ana, CA, 92701, Defendants will, and hereby do,
 6   move the Court for an order enforcing the Binding Settlement Terms Sheet, for a
 7   money judgment, and for attorneys’ fees.
 8        This motion is made following the good faith conference of counsel pursuant to
 9   L.R. 7-3, which took place on July 6, 2021 (¶ 8 to the Michael C. Whitticar
10   Declaration filed concurrently herewith).
11         This second motion to enforce the BSTS is necessary due to Little Orbit’s
12   breach of the Binding Settlement Terms Sheet (“BSTS”), most recently by failing to
13   make the settlement payment which was due (once again) on June 23, 2021, and
14   also by failing to provide adequate assurance of due performance upon demand.
15         Defendants seek to enforce the Binding Settlement Terms Sheet, monetary
16   relief for missed settlement payments, an order requiring Plaintiff to provide
17   adequate assurance of due performance, and an award of attorneys' fees.
18        The Motion is based on this Notice of Motion, the accompanying Memorandum
19   of Points and Authorities, the Declarations of Eric Peterson and Michael C. Whitticar,
20   the other papers and records on file in this action, and such further oral and
21   documentary evidence as may come before the Court upon the hearing of this matter.
22
23
24
25
26
27
28

                                              -1-
Case 8:20-cv-00089-DOC-JDE Document 96 Filed 07/21/21 Page 3 of 4 Page ID #:1311




 1   Dated: July 21, 2021              Respectfully submitted,
 2
                                       By:
 3                                              Counsel
 4
                                       Nada I. Shamonki (SBN 205359)
 5                                     MINTZ LEVIN COHN FERRIS GLOVSKY
 6                                     AND POPEO P.C.
                                       2029 Century Park East, Suite 3100
 7                                     Los Angeles, CA 90067
 8                                     Telephone: (310) 586-3200
                                       Facsimile: (310) 586-3202
 9                                     Email: nshamonki@mintz.com
10
                                       Michael C. Whitticar (admitted pro hac vice)
11                                     NOVA IP Law, PLLC
12                                     7420 Heritage Village Plaza, Suite 101
                                       Gainesville, VA 20155
13                                     Tel: 571-386-2980
14                                     Fax: 855-295-0740
                                       E-mail: mikew@novaiplaw.com
15
16                                     Counsel for Defendants

17
18
19
20
21
22
23
24
25
26
27
28

                                          -2-
Case 8:20-cv-00089-DOC-JDE Document 96 Filed 07/21/21 Page 4 of 4 Page ID #:1312




 1                                CERTIFICATE OF SERVICE
 2         I, the undersigned, certify and declare that I am over the age of 18 years,
 3   employed in the County of Los Angeles, State of California, and am not a party to
 4   the above-entitled action.
 5         On July 21, 2021, I filed a copy of the following document(s):
 6   DEFENDANTS’ SECOND NOTICE OF MOTION AND MOTION TO
     ENFORCE THE BINDING SETTLEMENT TERMS SHEET, FOR A
 7   MONEY JUDGMENT, AND FOR AN AWARD OF ATTORNEYS’ FEES
 8   By electronically filing with the Clerk of the Court using the CM/ECF system which
 9   will send notification of such filing to the following:

10     •   Leo Edward Lundberg , Jr
11         leo.law.55@gmail.com
12     •   Michael Danton Richardson
13         mdantonrichardson@yahoo.com
14
15         Executed on July 21, 2021, at Los Angeles, California. I hereby certify that I
16   am employed in the office of a member of the Bar of this Court at whose direction
17   the service was made.
18                                          /s/ Diane Hashimoto__________________
                                                  Diane Hashimoto
19
20
21
22
23
24
25
26
27
28

                                              -1-
